Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive.
Applicant argues that claim 1 is not anticipated by Urmson (US 9499172), in particular the limitation “determining a multi-level image file”. In particular, that even if the scan of Urmson was an image, the image is unitary and not a multi-level image, which is not a trivial limitation. Applicant also argues that Urmson does not teach the newly amended limitations of the claim and therefore the claim is allowable. 
However, as defined by Oxford Languages Dictionary, among other definitions, an image is defined as “a visible impression obtained by a camera, telescope, microscope, or other device, or displayed on a computer or video screen”, “an optical appearance or counterpart produced by light or other radiation from an object reflected in a mirror or refracted through a lens”, or in mathematics “a point or set formed by mapping from another point or set”. Likewise, to image is defined as “make a visual representation of (something) by scanning it with a detector or electromagnetic beam”. This is exactly what Urmson performs, it scans with a light beam to form a visible impression by a device, where each coordinate is mapped with other points and therefore the scan is clearly an image. Further, the scan includes latitude, longitude, altitude, and intensity. This is a first layer of x, y, and z coordinates and a second layer mapping intensity to these coordinates. As such, this is a multi-level image. This image was never treated trivially, but rather given the full weight as written in the claims. If the Applicant intends to use a different definition of these terms, the Examiner suggests providing clarification in the claims. 
Further, Urmson scans the entirety of the environment and determines the locations of the roadway surface within the scan data (Col 15 lines 60-64), where the road surface serves as at least a portion of the region of interest, where the multi-level image is representative of the scan data including the roadway. As such, Urmson reads upon the updated limitations of independent claim 1. 
As such, this argument is unpersuasive. 
Applicant argues independent claims 8 and 13 recite similar features and are allowable for the same reasons. 
This argument is unpersuasive for the same reasons as given above. 
Applicant argues the dependent claims are allowable by virtue of their dependency on an allowable base claim. 
This argument is unpersuasive for the reasons given above and the independent claims have been fully rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 13 and 14 are rejected under 35 U.S.C. 102(a) as being anticipated by Urmson et al. (US 9499172).
In regards to claim 1, Urmson teaches a method for evaluating a travel surface proximal to a vehicle, the method comprising: (All of Figs 7, 10, 12, 14, 16, 18, 19, 21, and 22.)
generating, by a light detection and ranging (LiDAR) sensor, a plurality of light pulses and capturing, by the LiDAR sensor, returned light data for the plurality of light pulses, wherein the light pulses are projected into a region of interest forward of the vehicle that includes the travel surface proximal to the vehicle; (Col 18 lines 14-18, in step 2202, laser scan data which is from a LiDAR sensor is received representing features of environment around vehicle, including roadway. This requires a plurality of light pulses to be executed and captured. Fig 6, as the light pulses from the LiDAR sensor may be projected in all directions from the vehicle, it must be projected forward of the vehicle. The roadway also stretches forward of the vehicle and serves as at least part a region of interest.) 
extracting, from the returned light data for the plurality of light pulses, at least one region of interest; (Col 15 lines 60-64, vehicle’s sensors are used to determine location of roadway surface, including LiDAR sensor, where roadway serves as at least part of the region of interest.)
determining a multi-level image file for the at least one region of interest; (Col 18 lines 22-24, weather conditions are identified in using methods of other figures. Col 11 lines 1-10, laser scan data received and processed to generate coordinates associated with the scans, including latitude x and longitude y, elevation z, and intensity. Each of these are a different level of the scan, which is an image.)
classifying the travel surface as one of a plurality of travel surface states based upon the multi-level image file and a trained classification model; (Col 18 lines 22-24, weather conditions are identified in using methods of other figures. Col 11 lines 24-30, road conditions are identified including if the road is dry, wet, icy, or snowy. Col 12 lines 11-26, the clustering of the intensity of the roadway may be compared with data for a Gaussian model of a dry road and if the clustering suggests the intensity is lower, the roadway is determined to be wet or partially wet. Col 14 lines 5-22, similarly, if the data clusters around a higher intensity, the roadway is determined to be snowy or partially snowy. Col 15 lines 53-67, height or elevation of roadway may also be used to determine if the roadway is snowy or flooded when the roadway is higher than expected from stored map information. These are a model from which road conditions can be assessed based on deviation.) and 
controlling operation of the vehicle based upon the classifying of the travel surface. (Col 18 lines 34-38, road conditions indications are identified in step 2218, and driving decisions are determined based on estimated road conditions in step 2220.)

In regards to claim 2, Urmson teaches the method of claim 1, wherein classifying the travel surface as one of a plurality of travel surface states comprises classifying the travel surface as one of a dry travel surface, a wet travel surface, an ice-covered surface, a snow-covered surface including fresh snow, or a snow-covered surface including slushy snow. (Col 11 lines 24-30, road conditions are identified including if the road is dry, wet, icy, or snowy, based on comparisons with a model as explained above.)

In regards to claim 13, Urmson teaches a vehicle disposed on a travel surface, comprising: (Figs 1-6, Vehicle 101.)
a light detection and ranging (LiDAR) sensor, a vehicle system, and a controller; (Col 8 lines 3-30, vehicle includes object detection and condition components 148 including lasers, such as the Velodyne HDL-64 LiDAR sensor. Col 5 lines 44-47, vehicle has one or more computers 110 containing processor 120.)
the controller operably connected to the vehicle and in communication with the LiDAR sensor, the controller including an instruction set, the instruction set being executable to: (Col 5 lines 48-50, instructions executed by processor 120.)
generate, by the LiDAR sensor, a plurality of light pulses and capturing, by the LiDAR sensor, returned light data for the plurality of light pulses, wherein the light pulses are projected into a region of interest forward of the vehicle that includes the travel surface proximal to the vehicle, (Col 18 lines 14-18, laser scan data which is from a LiDAR sensor is received representing features of environment around vehicle, including roadway. This requires a plurality of light pulses to be executed and captured. Fig 6, as the light pulses from the LiDAR sensor may be projected in all directions from the vehicle, it must be projected forward of the vehicle. The roadway also stretches forward of the vehicle and serves as at least part a region of interest.)
extracting, from the returned light data for the plurality of light pulses, at least one region of interest, (Col 15 lines 60-64, vehicle’s sensors are used to determine location of roadway surface, including LiDAR sensor, where roadway serves as at least part of the region of interest.)
determine a multi-level image file for the at least one region of interest, (Col 18 lines 22-24, weather conditions are identified Col 11 lines 1-10, laser scan data received and processed to generate coordinates associated with the scans, including latitude x and longitude y, elevation z, and intensity. Each of these are a different level of the scan, which is an image.)
classify the travel surface as one of a plurality of travel surface states based upon the multi-level image file and a trained classification model, (Col 18 lines 22-24, weather conditions are identified. Col 11 lines 24-30, road conditions are identified including if the road is dry, wet, icy, or snowy. Col 12 lines 11-26, the clustering of the intensity of the roadway may be compared with data for a Gaussian model of a dry road and if the clustering suggests the intensity is lower, the roadway is determined to be wet or partially wet. Col 14 lines 5-22, similarly, if the data clusters around a higher intensity, the roadway is determined to be snowy or partially snowy. Col 15 lines 53-67, height or elevation of roadway may also be used to determine if the roadway is snowy or flooded when the roadway is higher than expected from stored map information. These are a model from which road conditions can be assessed based on deviation.) and 
control operation of the vehicle system based upon the classifying of the travel surface. (Col 18 lines 34-38, road conditions indications are identified and driving decisions are determined based on estimated road conditions.)

In regards to claim 14, Urmson teaches the vehicle of claim 13.
Claim 14 recites a method having substantially the same features of claim 2 above, therefore claim 14 is rejected for the same reasons as claim 2. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Urmson in view of Non-Patent Literature Roychowdhurry, Machine Learning Models for Road Surface and Friction Estimation using Front-Camera Images (“Roychowdhurry”) and Non-Patent Literature Pacala LiDAR as a Camera – Digital LiDAR’s Implications for Computer Vision (“Pacala”).
In regards to claim 3, Urmson teaches the method of claim 1.
Urmson does not teach:
wherein classifying the travel surface as one of the plurality of travel surface states based upon the multi-level image file and the trained classification model comprises executing an artificial neural network to evaluate the multi-level image file based upon the trained classification model to classify the travel surface as one of the plurality of travel surface states.
However, Roychowdhurry teaches feeding image data from cameras into a neural network to identify the road conditions ahead of a vehicle, including dry, wet/water, slush, and snow/ice conditions (Page 2, Abstract). Roychowdhurry also suggests combining this information with other sensor information of the vehicle (Page 9, Conclusion and Discussion). 
Further, Pacala suggests applying deep learning neural network models originally developed for cameras to LiDAR data to identify the environment around a vehicle (Page 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the travel surface evaluation method of Urmson, by incorporating the teachings of Roychowdhurry and Pacala, such that a neural network model evaluates the laser scans of Urmson to determine road conditions.
The motivation to apply such a neural network model to data is that, as acknowledged by Roychowdhurry, this allows for highly accurate determinations of road conditions (Page 9, Conclusion and Discussion) and the motivation to apply this method to LiDAR data is that, as acknowledged by Pacala, LiDAR allows for lighting agnostic data and for richer spatial information, and accounts for common drawbacks of not using cameras such as resolutions (Page 2). 

In regards to claim 4, Urmson teaches the method of claim 1, further comprising generating the trained classification model, comprising: 
Urmson does not teach: 
determining a training dataset including a plurality of datafiles associated with a plurality of sample travel surfaces; 
generating a multi-level image file for each of the plurality of datafiles; and 
generating the trained classification model by training an artificial neural network classifier based upon the multi-level image file for each of the plurality of datafiles and the associated plurality of sample travel surfaces.
However, Roychowdhurry teaches feeding image data from cameras into a neural network to identify the road conditions ahead of a vehicle, including dry, wet/water, slush, and snow/ice conditions (Page 2, Abstract). Roychowdhurry also suggests combining this information with other sensor information of the vehicle (Page 9, Conclusion and Discussion). The training data includes images from each class of road condition taken from video and annotated by an expert annotator (Page 4, Data, Notation and Metrics). 
Further, Pacala suggests applying deep learning neural network models originally developed for cameras to LiDAR data to identify the environment around a vehicle (Page 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the travel surface evaluation method of Urmson, by incorporating the teachings of Roychowdhurry and Pacala, such that a neural network model evaluates the laser scans of Urmson to determine road conditions and is trained on past data that has been annotated by an expert annotator. Further, that such training data would only logically include scans as well, when incorporating Pacala and using LiDAR data rather than a camera. 
The motivations to do so are the same as laid out for claim 3 above by Roychowdhurry and Pacala. 

In regards to claim 5, Roychowdhurry teaches training data includes images from each class of road condition (Page 4, Data, Notation and Metrics) and the classes includes dry, wet/water, slush, and snow/ice (Fig 1). This must include training data of both a wet road and a water covered road and a snowy road and an icy road as while the properties of a vehicle are similar, the appearances are clearly different. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the travel surface evaluation method of Urmson, as already modified by Roychowdhurry and Pacala, but further incorporating the teachings of Roychowdhurry, such that training data includes data representative of dry surfaces, wet surfaces, water covered surfaces, slush covered surfaces, snow covered surfaces, and ice covered surfaces. 
The motivation to do so is the same as acknowledged by Roychowdhurry for claims 3 and 4 above. 

In regards to claim 6, Urmson, as modified by Roychowdhurry and Pacala, teaches the method of claim 4.
Urmson also teaches scan data includes x and y positions, elevation component z, and intensity values (Col 11 lines 1-10). 
Roychowdhurry also teaches the training data fed into the neural network to classify the road condition includes images from each class of road condition taken from video and annotated by an expert annotator including an index identification of each image (Page 4, Data, Notation and Metrics). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the travel surface evaluation method of Urmson, as already modified by Roychowdhurry and Pacala, by further incorporating the teachings of Roychowdhurry, such that when applied to LiDAR data as modified by Pacala above, the training data includes an index identifying the pulse of the data and the basic features of LiDAR data including X, Y, and Z coordinate data and intensity. 
The motivation to incorporate such training data, including an index identifying each individual data instance, is the same as acknowledged by Roychowdhurry in regards to claims 3 and 4 above. 

In regards to claim 7, Urmson, as modified by Roychowdhurry and Pacala, teaches the method of claim 6.
Pacala teaches determining a number of individual images from LiDAR scan data including outputting depth images, signal images, ambient images, intensity, and point cloud data (Pages 2, 3). 
Further, Roychowdhurry teaches data indexed to identify the data (Page 4, Data, Notation and Metrics).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the travel surface evaluation method of Urmson, as already modified by Roychowdhurry and Pacala, by further incorporating the teachings of Roychowdhurry and Pacala, such that images are indexed to identify pulse and images are generated including xy position and identification, xy position and depth z values, and xy position and intensity values, and these images are layered to determine a scan of the overall environment. 
The motivations to do so are the same as laid out for claims 3 and 4 above by Roychowdhurry and Pacala. 

In regards to claim 8, Urmson teaches a method of evaluating a travel surface proximal to a vehicle, the method comprising: (All of Figs 7, 10, 12, 14, 16, 18, 19, 21, and 22.)
generating, by a light detection and ranging (LiDAR) sensor, a plurality of light pulses and capturing, by the LiDAR sensor, returned light data for the plurality of light pulses, wherein the light pulses are projected into a region of interest forward of the vehicle that includes the travel surface proximal to the vehicle; (Col 18 lines 14-18, in step 2202, laser scan data which is from a LiDAR sensor is received representing features of environment around vehicle, including roadway. This requires a plurality of light pulses to be executed and captured. Fig 6, as the light pulses from the LiDAR sensor may be projected in all directions from the vehicle, it must be projected forward of the vehicle. The roadway also stretches forward of the vehicle and serves as at least part a region of interest.)
extracting, from the returned light data for the plurality of light pulses, at least one region of interest; (Col 15 lines 60-64, vehicle’s sensors are used to determine location of roadway surface, including LiDAR sensor, where roadway serves as at least part of the region of interest.)
determining a multi-level image file for the at least one region of interest, including: (Col 18 lines 22-24, weather conditions are identified in using methods of other figures. Col 11 lines 1-10, laser scan data received and processed to generate coordinates associated with the scans, including latitude x and longitude y, elevation z, and intensity. Each of these are a different level of the scan, which is an image.)
and 
controlling operation of the vehicle based upon the classifying of the travel surface. (Col 18 lines 34-38, road conditions indications are identified in step 2218, and driving decisions are determined based on estimated road conditions in step 2220.)
Urmson also teaches weather conditions are identified in using methods of other figures (Col 18 lines 22-24). Road conditions are identified including if the road is dry, wet, icy, or snowy (Col 11 lines 24-30). The clustering of the intensity of the roadway may be compared with data for a Gaussian model of a dry road and if the clustering suggests the intensity is lower, the roadway is determined to be wet or partially wet (Col 12 lines 11-26). Similarly, if the data clusters around a higher intensity, the roadway is determined to be snowy or partially snowy (Col 14 lines 5-22). Height or elevation of roadway may also be used to determine if the roadway is snowy or flooded when the roadway is higher than expected from stored map information (Col 15 lines 53-67). 
Urmson does not teach:
determining a first image for the at least one region of interest based upon the returned light data for the plurality of light pulses, wherein the first image includes pulse identifiers and associated XY position in a spatial domain for the returned light data for the plurality of light pulses; 
determining a second image for the at least one region of interest based upon the returned light data for the plurality of light pulses, wherein the second image includes altitude Z values associated with the XY position in the spatial domain for the returned light data for the plurality of light pulses; 
determining a third image for the at least one region of interest based upon the returned light data for the plurality of light pulses, wherein the third image includes a returned energy intensity associated with the XY position in the spatial domain for the returned light data for the plurality of light pulses; 
classifying a state of the travel surface proximal to the vehicle based upon the first, second, and third images;
However, Pacala teaches determining a number of individual images from LiDAR scan data including outputting depth images, signal images, ambient images, intensity, and point cloud data (Pages 2, 3). These images are used to identify the environment around the vehicle (Page 5). 
Further, Roychowdhurry teaches indexing data to identify the data (Page 4, Data, Notation and Metrics).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the travel surface evaluation method of Urmson, by incorporating the teachings of Roychowdhurry and Pacala, such that images are indexed to identify pulse and images are generated including xy position and identification, xy position and depth z values, and xy position and intensity values, and these images are used to identify the road condition and then control the vehicle. 
The motivations to do so are the same as laid out for claims 3 and 4 above by Roychowdhurry and Pacala. 

In regards to claim 9, Urmson, as modified by Roychowdhurry and Pacala, teaches the method of claim 8, 
Roychowdhurry teaches feeding image data from cameras into a neural network to identify the road conditions ahead of a vehicle, including dry, wet/water, slush, and snow/ice conditions (Page 2, Abstract). Roychowdhurry also suggests combining this information with other sensor information of the vehicle (Page 9, Conclusion and Discussion). This is a trained classification model to identify a travel surface state as one of a plurality of travel surface states. 
Further, Pacala suggests applying deep learning neural network models originally developed for cameras to LiDAR data to identify the environment around a vehicle (Page 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the travel surface evaluation method of Urmson, as already modified by Roychowdhurry and Pacala, by further incorporating the teachings of Roychowdhurry and Pacala, such that a neural network model evaluates the laser scans of Urmson converted to the images of Pacala to determine road conditions and the vehicle is controlled based on these road conditions.
The motivations to do so are the same as acknowledged by Roychowdhurry and Pacala above. 

In regards to claim 10, Urmson, as modified by Roychowdhurry and Pacala, teaches the method of claim 9. 
Claim 10 recites a method having substantially the same features of claim 2 above, therefore claim 10 is rejected for the same reasons as claim 2. 

In regards to claim 11, Urmson, as modified by Roychowdhurry and Pacala, teaches the method of claim 9.
Claim 11 recites a method having substantially the same features of claim 3 above, therefore claim 11 is rejected for the same reasons as claim 3. 

In regards to claim 12, Urmson, as modified by Roychowdhurry and Pacala, teaches the method of claim 9, wherein generating the trained classification model comprises: 
Claim 12 recites a method having substantially the same features of claim 4 above, therefore claim 12 is rejected for the same reasons as claim 4.

In regards to claim 15, Urmson teaches the vehicle of claim 13. 
Claim 15 recites a method having substantially the same features of claim 3 above, therefore claim 15 is rejected for the same reasons as claim 3. 

In regards to claim 16, Urmson, teaches the vehicle of claim 13. 
Claim 16 recites a method having substantially the same features of claim 4 above, therefore claim 16 is rejected for the same reasons as claim 4. 

In regards to claim 17, Urmson, as modified by Roychowdhurry and Pacala, teaches the vehicle of claim 16. 
Claim 17 recites a method having substantially the same features of claim 5 above, therefore claim 17 is rejected for the same reasons as claim 5. 

In regards to claim 18, Urmson, as modified by Roychowdhurry and Pacala, teaches the vehicle of claim 16.
Claim 18 recites a method having substantially the same features of claim 6 above, therefore claim 18 is rejected for the same reasons as claim 6. 

In regards to claim 19, Urmson, as modified by Roychowdhurry and Pacala, teaches the vehicle of claim 18. 
Claim 19 recites a method having substantially the same features of claim 7 above, therefore claim 19 is rejected for the same reasons as claim 7. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Watanabe et al. (US 20040138831) teaches using light intensity to determine the state of the road surface, including whether it is wet or dry. 
Michalakis et al. (US 20190210518) teaches assessing the condition of the road surface at least next to a door of a vehicle. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.W./Examiner, Art Unit 3661  

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661